Section 405, Code of 1930, provides that bills to confirm title to real estate and to cancel and remove therefrom the claim of title of the defendant must set forth "in plain and concise language the deraignment of his title," and that a mere statement in his bill that complainant is the real owner is not sufficient "unless good and valid reason be given why he does not deraign his title."
In the first case by the widow brought to confirm her title the bill sets forth her chain of title as running back to the Mississippi Realty Company. The complainant in the present case was one of the defendants in that case. In the case now before the court the bill makes all of the proceedings in that case an exhibit to the bill, it gives the style and number of the case and states that it was brought in the Chancery Court of Hinds County and final decree rendered, and states in substance what the decree was. In the making of each exhibit not attached the bill states that it will be produced if the defendants desire it. Both causes are in the same court, the Chancery Court of Hinds County.
There is no case in our books directly in point on its facts, but the following by analogy it seems control.
In McCandless v. Clark, 172 Miss. 315, 159 So. 542, the court held that where cases in the same court were interwoven and interdependent in the trial of one case the court would take judicial knowledge of the proceedings in the other case. See also Keeton v. Robinson, 144 Miss. 899, *Page 810 110 So. 839, and 23 C.J. 114. In the latter authority this language is used: "And there may be cases so closely interwoven or so clearly interdependent as to invoke a rule of judicial notice in one suit of the proceedings in another suit." In support of the principle in Note 46 numerous authorities are cited from State and Federal courts.
The records in both cases show in unmistakable terms that the common source of title in each case was the Mississippi Realty Company. The record in the first case was accessible and in reach of both parties and of the court during the trial. It was not in the custody of either party; it was a public record to which each had access in the same right. What was the necessity in the present case of going beyond pointing out to the defendants exactly what the claim of title was? The defendants could not have been misinformed or misled by the allegations of the bill in the present case.